DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 4/21/2022, with respect to claims 1,3-5 and 8-13 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al. (PGPUB Document No. US 2016/0307459) in view of Schuster (PGPUB Document No. US 2018/0336732) in view of Roll2Roll (“Product Manual: Unpacking Instructions,” URL: https://www.youtube.com/watch?v=PDb4L3-27eQ, hereinafter referred to as “Roll2Roll”) in view of Markus et al. (PGPUB Document No. US 2009/0055476).
Regarding claim 12, Chestnut teaches an information processing apparatus comprising: 
A display control unit that causes a display unit capable of displaying a captured image of a task captured by an image capturing unit (head wearable device 20 includes a camera 32 (Chestnut: 0039) utilized for recording every process step that is missed (Chestnut: 0087, 0071, 0086) to display the captured image based on captured image data expressing the captured image (the resulting view of the user through the head wearable device as shown in FIG.6-9); 
A storage unit storing task information relating to initial step of a task (database 19 includes predetermined task data 73, (Chestnut: 0050)); 
A first obtaining unit that obtains the task information from the storage unit (head wearable device retrieving task data (Chestnut: 0050)); 
A second obtaining unit that obtains a determination result of a task state based on the captured image data and the task information obtained by the first obtaining unit from the storage unit (the program determining whether the task is being performed utilizing gesture recognition and/or object detection algorithms (Chestnut: 0080)); 
And a third obtaining unit that obtains combined image data expressing a combined image obtained (“augmented reality display that projects multimedia over real world, physical objects” (Chestnut: 0041)) by combining the captured image captured by the image capturing unit and an instruction image of installation work to be performed on the product by a user, depending on the installation state obtained by the second obtaining unit (the displayed digital display 33 and alert 90 that provides visual feedback to the user on whether the task has been completed or not (Chestnut: 0083-0084)), 
Wherein the display control unit causes the display unit to display the combined image based on the combined image data (the resulting displayed information as seen in FIG.7-9 of Chestnut).

However, Chestnut does not expressly teach but Schuster teaches the task above being an installation of a product and associated product information (“installation instructions,” installation of hardwood flooring (Schuster: 0044, 0075, 0097) and installation instructions for installing tiles (Schuster: 0097-0098, FIG.10a-c). The recognized tile information when the AR system is verifying the tile corresponds to the “product information”). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to apply the AR guidance teachings of Chestnut to other areas that require user guidance such as production installation taught by Schuster, because this enables applying the AR teachings of Chestnut to an added variety of scenarios.

Further, the combined teachings as applied above does not expressly teach but Roll2Roll teaches, wherein the product includes at least a device main body and a packaging material covering the device main body (Roll2Roll discloses a video that comprise of unpacking instructions of a product, wherein the unpacking instruction comprise of a plurality of steps. Applying the AR of the combined teachings above would enable an unpacking guide that verifies whether a user as properly performed each step of the unpacking process utilizing the verification teachings of Chestnut (Chestnut: 0083-0084)).  
Wherein the packaging material includes an outer packaging material forming an outer surface of the product (outer box seen in the beginning of the video of Roll2Roll) and an inner packaging material housed in the outer packaging material and covering the device main body (see the plurality of smaller boxes inside the outer box that protect the products later in the video of Roll2Roll), and the outer packaging material and the inner packaging material are provided respectively with identifiers (outer box comprise of an outer label/name. The inner boxes also comprise of a label as shown in 0:50 of Roll2Roll).  
Wherein the second obtaining step includes obtaining a determination result indicating a state of the packaging material based on presence or absence of the identifiers in the captured image data of the product and orientations of the identifiers in the captured image (the orientation of the printing/label on the outside of the box determines whether the box is in the correct upright position for unpacking (Roll2Roll: 0:06-0:011)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the AR system of the combined teachings above such as to apply it to product unpacking instructions (taught by Roll2Roll), because this enables utilizing the AR system of the combined teachings above to an added variety of scenarios.

The combined teachings above now teach, wherein in a case where it is determined in the second obtaining step that the packaging material is removed (any of the steps involving removing the content from the package (box) of Roll2Roll, wherein each step if implemented utilizing the AR teachings of Chestnut and Schuster disclosed above), an image indicating that the packaging material is removed is displayed on the display unit (visual confirmation such as the “Tool Alignment Correct!” (Schuster: FIG.5), “Screw Alignment Correct!” (Schuster: FIG.6) text boxes suggest the use of visual confirmation when each step of the AR unpacking is carried out correctly).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above, such as to utilize the visual confirmation teaching of Schuster, because this enables visual feedback to the user when following AR instructions.

And further, the combined teachings as applied above does not expressly teach wherein the packaging material includes a packaging material with a first priority and a packaging material with a second priority lower than the first priority, wherein an image expressing removal of the packaging material is displayed in the display unit based on receiving an instruction from the user in the middle of checking whether or not the packaging material with the first priority is removed.
Markus teaches the concept of skipping a step that has already been completed. Therefore, applying the teachings of Markus to the combined teachings above would now teach, the packaging material includes a packaging material with a first priority and a packaging material with a second priority lower than the first priority (the Examiner construes the packaging (or removal of) order as the respective first and second priorities as the claim is broad and does not clearly define the type of priority), wherein an image expressing removal of the packaging material is displayed in the display unit (displaying the current unpacking step of the combined teachings above) based on receiving an instruction from the user (the user carrying out the unpacking step as shown in R2R) in the middle of checking whether or not the packaging material with the first priority is removed (the teachings of Markus enables the combined teachings above to further check whether each task has already been performed, and skip to the next step if it has been performed).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to skip steps that has already been completed, because this enables efficiently providing instructions to the user.

Claim(s) 1 is/are a corresponding method claim(s) of claim(s) 12. The limitations of claim(s) 1 are substantially similar to the limitations of claim(s) 1 2.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 1.

Regarding claim 3, the combined teachings as applied above teaches the information processing method according to claim 1, wherein the product information includes information on the device main body (Schuster teaches the concept of identifying/verifying information of a tile such as texture, color etc. (Schuster: 00998). Therefore, applying the teachings of Schuster to Roll2Roll will require a verification process that identifies whether the user is holding/received the correct product) and information on the packaging material (any information on the outside of the box/package that the AR system can utilize to recognize the object such as the step of verifying the box is in the upright position based on the orientation of the printing (Roll2Roll: 0:06-0:011) and/or packaging list to verify items within the box (Roll2Roll: 0:13-0:18)).  

Regarding claim 4, the combined teachings as applied above teaches the information processing method according to claim 1, wherein the second obtaining step includes obtaining a determination result of a state of the packaging material based on the captured image data of the product and the information on the packaging material (utilizing the AR task verification teaching of Chestnut (Chestnut: 0083-0084) for steps such as verifying whether the box is in the upright position prior to unpacking (Roll2Roll: 0:06-0:011)).  

Regarding claim 5, the combined teachings as applied above teaches the information processing method according to claim 4, wherein the second obtaining step includes obtaining a determination result indicating one of states of pre-unpacking, unpacking, and post-unpacking which the packaging material of product is in (applying the AR task verification teaching of Chestnut to the series of unpacking steps of Roll2Roll).  

Regarding claim 8, the combined teachings as applied above teaches the information processing method according to claim 1, wherein the third obtaining step includes obtaining AR image data obtained by combining the captured image data captured in the image capturing step and instruction image data giving an instruction of a method of removing the packaging material (displaying instructions such as the instructions/information found in elements 33, 84 and 90 of Chestnut (FIG.7-9) for the task of unpacking the box of Roll2Roll), and the display control step includes causing the display unit to display an AR image according to the AR image data (the resulting display as shown in FIG.7-9 of Chestnut).  

Regarding claim 10, the combined teachings as applied above teaches the information processing method according to claim 1, wherein at least the image capturing step, the first obtaining step, the second obtaining step, the third obtaining step, and the display control step are performed in a terminal operable by a user (head wearable device 20 (Chestnut: FIG.1, 0030)), the product information is stored in a server communicable with the terminal, and the first obtaining step includes obtaining the product information from the server by sending specification information specifying the product to the server (“database 19 is configured to store data that is retrievable by the head wearable device 20 and/or server 21” (Chestnut: 0050). Utilizing the server of Chestnut in verifying products (tiles, floors) of Schuster, wherein the required information utilized in verifying an object corresponds to “specification information”).  

Claim(s) 13 is/are a corresponding apparatus claim(s) of claim(s) 12. The limitations of claim(s) 13 are substantially similar to the limitations of claim(s) 12.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 13.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut in view of Schuster in view of Roll2Roll as applied above, and further in view of Fraunhofer IGCV (“MA^2RA - Manual Assembly Augmented Reality Assistant,” URL: https://www.youtube.com‌/watch?v=CgU-aqCRMtw, hereinafter referred to as “Fraunhofer”).
Regarding claim 9, the combined teachings as applied above teaches the information processing method according to claim 2, wherein the display control step includes causing the display unit to display an AR image obtained by combining the captured image captured in the image capturing step and an instruction image giving instructions of a method  ((“augmented reality display that projects multimedia over real world, physical objects” (Chestnut: 0041)) by combining the captured image captured by the image capturing unit and an instruction image of installation work to be performed on the product by a user, depending on the installation state obtained by the second obtaining unit (the displayed digital display 33 and alert 90 that provides visual feedback to the user on whether the task has been completed or not (Chestnut: 0083-0084)) 
However, the combined teachings as applied above does not expressly teach but Fraunhofer teaches the instruction specifically instructing the steps of attaching an attachment members to be attached to the device main body (see steps of attaching parts to the main object in the first half of the video of Fraunhofer) and a method of adjusting the device main body (see prompt in the middle right that reads “please lift the assembly object with your hands and adjust the tensioning device as seen” at 2:09 of the video of Fraunhofer).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to apply the AR guidance teachings of Chestnut to other areas that require user guidance such as that of Fraunhofer, because this enables applying the AR teachings of Chestnut to an added variety of scenarios.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut in view of Schuster as applied above, and further in view of Stansell et al. (PGPUB Document No. US 2018/0150791).
Regarding claim 11, the combined teachings as applied above does not expressly teach but Stansell teaches the information processing method according to claim 10, wherein the specification information is information obtained by reading a two-dimensional code illustrated on an outer packaging material forming an outer surface of the product (Stansell teaches the concept of retrieving production information by scanning AR markers placed on the packaging (Stansell: 0054), wherein the marker may be two-dimensional (QR code, bar code, RFID)(Stansell: 0055)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the AR maker of Stansell, because this enables an effective method of implementing augmented reality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616